Exhibit 10.13(i)

 

ONYX PHARMACEUTICALS, INC.

2005 EQUITY INCENTIVE PLAN

 

ADOPTED BY THE BOARD OF DIRECTORS: APRIL 18, 2005

APPROVED BY THE STOCKHOLDERS: JUNE 1, 2005

LAST AMENDED: MARCH 26, 2013

LAST APPROVED BY THE STOCKHOLDERS: MAY 23, 2013

TERMINATION DATE: APRIL 17, 2020

 

1.                                      GENERAL.

 

(a)                                 Successor and Continuation of Prior Plans. 
The Plan is intended as the successor to and continuation of the Onyx
Pharmaceuticals, Inc. 1996 Equity Incentive Plan and the Onyx
Pharmaceuticals, Inc. 1996 Non-Employee Directors’ Stock Option Plan
(collectively, the “Prior Plans”). Following the effective date of the Plan, no
additional stock awards shall be granted under the Prior Plans. Any shares
remaining available for issuance pursuant to the exercise of options or
settlement of stock awards under the Prior Plans shall be added to the share
reserve of the Plan and be available for issuance pursuant to Stock Awards
granted hereunder. All outstanding stock awards granted under the Prior Plans
shall remain subject to the terms of the Prior Plans. Any shares subject to
outstanding stock awards granted under the Prior Plans that expire or terminate
for any reason prior to exercise or settlement shall be added to the share
reserve of the Plan and become available for issuance pursuant to Stock Awards
granted hereunder. All Stock Awards granted subsequent to the effective date of
the Plan shall be subject to the terms of this Plan.

 

(b)                                 Eligible Stock Award Recipients.  The
persons eligible to receive discretionary Stock Awards and Performance Cash
Awards are Employees, Directors and Consultants.

 

(c)                                  Available Stock Awards.  The Plan provides
for the grant of the following Stock Awards: (i) Incentive Stock Options,
(ii) Nonstatutory Stock Options, (iii) Stock Purchase Awards, (iv) Stock Bonus
Awards, (v) Stock Appreciation Rights, (vi) Stock Unit Awards, (vii) Performance
Stock Awards, and (viii) Other Stock Awards. The Plan also provides for the
grant of Performance Cash Awards.

 

(d)                                 General Purpose.  The Company, by means of
the Plan, seeks to secure and retain the services of the group of persons
eligible to receive Stock Awards as set forth in Section 1(b), to provide
incentives for such persons to exert maximum efforts for the success of the
Company and any Affiliate and to provide a means by which such eligible
recipients may be given an opportunity to benefit from increases in value of the
Common Stock through the granting of Stock Awards.

 

2.                                      DEFINITIONS.

 

As used in the Plan, the following definitions shall apply to the capitalized
terms indicated below:

 

1

--------------------------------------------------------------------------------


 

(a)                                 “Accountant” means the independent
registered public accounting firm appointed by the Company.

 

(b)                                 “Affiliate” means (i) any corporation (other
than the Company) in an unbroken chain of corporations ending with the Company,
provided each corporation in the unbroken chain (other than the Company) owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain, and (ii) any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. The Board shall have the authority to determine
(i) the time or times at which the ownership tests are applied, and (ii) whether
“Affiliate” includes entities other than corporations within the foregoing
definition.

 

(c)                                  “Annual Meeting” means the first meeting of
the Company’s stockholders held each calendar year at which Directors of the
Company are selected.

 

(d)                                 “Award” means a Stock Award or a Performance
Cash Award.

 

(e)                                  “Award Agreement” means a written agreement
between the Company and a Participant evidencing the terms and conditions of an
Award (including a Stock Award Agreement). Each Award Agreement shall be subject
to the terms and conditions of the Plan.

 

(f)                                   “Board” means the Board of Directors of
the Company.

 

(g)                                 “Capitalization Adjustment” has the meaning
ascribed to that term in Section 12(a).

 

(h)                                 “Change in Control” means the occurrence, in
a single transaction or in a series of related transactions, of any one or more
of the following events:

 

(i)                                    any Exchange Act Person becomes the
Owner, directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction. Notwithstanding the foregoing, a Change in Control shall
not be deemed to occur (A) on account of the acquisition of securities of the
Company by an investor, any affiliate thereof or any other Exchange Act Person
from the Company in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities or (B) solely because the level of Ownership held by any
Exchange Act Person (the “Subject Person”) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition, the Subject Person
becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding

 

2

--------------------------------------------------------------------------------


 

voting securities Owned by the Subject Person over the designated percentage
threshold, then a Change in Control shall be deemed to occur;

 

(ii)                                there is consummated a merger, consolidation
or similar transaction involving (directly or indirectly) the Company and,
immediately after the consummation of such merger, consolidation or similar
transaction, the stockholders of the Company immediately prior thereto do not
Own, directly or indirectly, either (A) outstanding voting securities
representing more than fifty percent (50%) of the combined outstanding voting
power of the surviving Entity in such merger, consolidation or similar
transaction or (B) more than fifty percent (50%) of the combined outstanding
voting power of the parent of the surviving Entity in such merger, consolidation
or similar transaction, in each case in substantially the same proportions as
their Ownership of the outstanding voting securities of the Company immediately
prior to such transaction;

 

(iii)                            the stockholders of the Company approve or the
Board approves a plan of complete dissolution or liquidation of the Company, or
a complete dissolution or liquidation of the Company shall otherwise occur;

 

(iv)                             there is consummated a sale, lease, exclusive
license or other disposition of all or substantially all of the consolidated
assets of the Company and its Subsidiaries, other than a sale, lease, license or
other disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or

 

(v)                                 individuals who, on the date this Plan is
adopted by the Board, are members of the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the members of the Board;
provided, however, that if the appointment or election (or nomination for
election) of any new Board member was approved or recommended by a majority vote
of the members of the Incumbent Board then still in office, such new member
shall, for purposes of this Plan, be considered as a member of the Incumbent
Board.

 

The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.

 

Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Stock Awards subject to such
agreement; provided, however, that if no definition of Change in Control or any
analogous term is set forth in such an individual written agreement, the
foregoing definition shall apply. If required for compliance with Section 409A
of the Code, in no event will a Change in Control be deemed to have occurred if
such transaction is not also a “change in the ownership or effective control of”
the Company or “a change in the ownership of a substantial portion of the assets
of” the Company as determined under Treasury Regulation
Section 1.409A-3(i)(5) (without regard to any alternative definition
thereunder). The Board may, in its sole discretion and without a Participant’s
consent, amend the definition of “Change

 

3

--------------------------------------------------------------------------------


 

in Control” to conform to the definition of “Change in Control” under
Section 409A of the Code, and the regulations thereunder.

 

(i)                                    “Code” means the Internal Revenue Code of
1986, as amended.

 

(j)                                    “Committee” means a committee of one
(1) or more members of the Board to whom authority has been delegated by the
Board in accordance with Section 3(c).

 

(k)                                 “Common Stock” means the common stock of the
Company.

 

(l)                                    “Company” means Onyx
Pharmaceuticals, Inc., a Delaware corporation.

 

(m)                             “Consultant” means any person, including an
advisor, who is (i) engaged by the Company or an Affiliate to render consulting
or advisory services and is compensated for such services, or (ii) serving as a
member of the Board of Directors of an Affiliate and is compensated for such
services. However, service solely as a Director, or payment of a fee for such
service, shall not cause a Director to be considered a “Consultant” for purposes
of the Plan. Notwithstanding the foregoing, a person is treated as a Consultant
under this Plan only if a Form S-8 Registration Statement under the Securities
Act is available to register either the offer or the sale of the Company’s
securities to such person.

 

(n)                                 “Continuous Service” means that the
Participant’s service with the Company or an Affiliate, whether as an Employee,
Director or Consultant, is not interrupted or terminated. A change in the
capacity in which the Participant renders service to the Company or an Affiliate
as an Employee, Consultant or Director or a change in the entity for which the
Participant renders such service, provided that there is no interruption or
termination of the Participant’s service with the Company or an Affiliate, shall
not terminate a Participant’s Continuous Service; provided, however, if the
Entity for which a Participant is rendering services ceases to qualify as an
“Affiliate,” as determined by the Board in its sole discretion, such
Participant’s Continuous Service shall be considered to have terminated on the
date such Entity ceases to qualify as an Affiliate. For example, a change in
status from an employee of the Company to a consultant of an Affiliate or to a
Director shall not constitute an interruption of Continuous Service. To the
extent permitted by law, the Board or the chief executive officer of the
Company, in that party’s sole discretion, may determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by that party, including sick leave, military leave or any other
personal leave. Notwithstanding the foregoing, a leave of absence shall be
treated as Continuous Service for purposes of vesting in a Stock Award only to
such extent as may be provided in the Company’s leave of absence policy or in
the written terms of the Participant’s leave of absence. In addition, to the
extent required for exemption from or compliance with Section 409A of the Code,
the determination of whether there has been a termination of Continuous Service
will be made, and such term will be construed, in a manner that is consistent
with the definition of “separation from service” as defined under Treasury
Regulation Section 1.409A-1(h) (without regard to any alternative definition
thereunder).

 

(o)                                 “Corporate Transaction” means the
occurrence, in a single transaction or in a series of related transactions, of
any one or more of the following events:

 

4

--------------------------------------------------------------------------------


 

(i)                                    a sale or other disposition of all or
substantially all, as determined by the Board in its sole discretion, of the
consolidated assets of the Company and its Subsidiaries;

 

(ii)                                a sale or other disposition of at least
ninety percent (90%) of the outstanding securities of the Company;

 

(iii)                            the consummation of a merger, consolidation or
similar transaction following which the Company is not the surviving
corporation; or

 

(iv)                             the consummation of a merger, consolidation or
similar transaction following which the Company is the surviving corporation but
the shares of Common Stock outstanding immediately preceding the merger,
consolidation or similar transaction are converted or exchanged by virtue of the
merger, consolidation or similar transaction into other property, whether in the
form of securities, cash or otherwise.

 

To the extent required for compliance with Section 409A of the Code, in no event
will an event be deemed a Corporate Transaction if such transaction is not also
a “change in the ownership or effective control of” the Company or “a change in
the ownership of a substantial portion of the assets of” the Company as
determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard to
any alternative definition thereunder).

 

(p)                                 “Covered Employee” will have the meaning
provided in Section 162(m)(3) of the Code, which currently means the Company’s
principal executive officer and the three (3) other highest compensated officers
of the Company, excluding the Company’s principal financial officer, for whom
total compensation is required to be reported to shareholders under the Exchange
Act, as determined for purposes of Section 162(m) of the Code.

 

(q)                                 “Director” means a member of the Board.

 

(r)                                  “Disability” means the permanent and total
disability of a person within the meaning of Section 22(e)(3) of the Code.

 

(s)                                   “Employee” means any person employed by
the Company or an Affiliate. However, service solely as a Director, or payment
of a fee for such services, shall not cause a Director to be considered an
“Employee” for purposes of the Plan.

 

(t)                                    “Entity” means a corporation,
partnership, limited liability company, or other entity.

 

(u)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(v)                                 “Exchange Act Person” means any natural
person, Entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act), except that “Exchange Act Person” shall not include (i) the
Company or any Subsidiary of the Company, (ii) any employee benefit plan of the
Company or any Subsidiary of the Company or any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
Subsidiary of the Company, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, (iv) an Entity Owned, directly or
indirectly, by the stockholders of the Company in substantially the

 

5

--------------------------------------------------------------------------------


 

same proportions as their Ownership of stock of the Company; or (v) any natural
person, Entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) that, as of the effective date of the Plan as set forth in
Section 15, is the Owner, directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities.

 

(w)                               “Fair Market Value” means, as of any date, the
value of the Common Stock determined as follows:

 

(i)                                    If the Common Stock is listed on any
established stock exchange or traded on any established market, such as the
Nasdaq Global Select Market, Nasdaq Global Market, or the Nasdaq Capital Market,
the Fair Market Value of a share of Common Stock shall be the closing sales
price for such stock (or the closing bid, if no sales were reported) as quoted
on such exchange or market (or the exchange or market with the greatest volume
of trading in the Common Stock) on the date of determination, as reported in The
Wall Street Journal or such other source as the Board deems reliable. Unless
otherwise provided by the Board, if there is no closing sales price (or closing
bid if no sales were reported) for the Common Stock on the date of
determination, then the Fair Market Value shall be the closing selling price (or
closing bid if no sales were reported) on the last preceding date for which such
quotation exists.

 

(ii)                                In the absence of such markets for the
Common Stock, the Fair Market Value shall be determined by the Board in good
faith and in a manner that complies with applicable laws.

 

(x)                                 “Incentive Stock Option” means an Option
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

 

(y)                                 “Non-Employee Director” means a Director who
either (i) is not a current employee or officer of the Company or an Affiliate,
does not receive compensation, either directly or indirectly, from the Company
or an Affiliate for services rendered as a consultant or in any capacity other
than as a Director (except for an amount as to which disclosure would not be
required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act (“Regulation S-K”)), does not possess an interest in any other
transaction for which disclosure would be required under Item 404(a) of
Regulation S-K, and is not engaged in a business relationship for which
disclosure would be required pursuant to Item 404(b) of Regulation S-K; or
(ii) is otherwise considered a “non-employee director” for purposes of
Rule 16b-3.

 

(z)                                  “Nonstatutory Stock Option” means an Option
not intended to qualify as an Incentive Stock Option.

 

(aa)                          “Officer” means a person who is an officer of the
Company within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

 

(bb)                          “Option” means an Incentive Stock Option or a
Nonstatutory Stock Option to purchase shares of Common Stock granted pursuant to
the Plan.

 

6

--------------------------------------------------------------------------------


 

(cc)                            “Option Agreement” means a written agreement
between the Company and an Optionholder evidencing the terms and conditions of
an Option grant. Each Option Agreement shall be subject to the terms and
conditions of the Plan.

 

(dd)                          “Optionholder” means a person to whom an Option is
granted pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.

 

(ee)                            “Other Stock Award” means an award based in
whole or in part by reference to the Common Stock which is granted pursuant to
the terms and conditions of Section 7(e).

 

(ff)                              “Other Stock Award Agreement” means a written
agreement between the Company and a holder of an Other Stock Award evidencing
the terms and conditions of an Other Stock Award grant. Each Other Stock Award
Agreement shall be subject to the terms and conditions of the Plan.

 

(gg)                          “Outside Director” means a Director who either
(i) is not a current employee of the Company or an “affiliated corporation”
(within the meaning of Treasury Regulations promulgated under Section 162(m) of
the Code), is not a former employee of the Company or an “affiliated
corporation” who receives compensation for prior services (other than benefits
under a tax-qualified retirement plan) during the taxable year, has not been an
officer of the Company or an “affiliated corporation,” and does not receive
remuneration from the Company or an “affiliated corporation,” either directly or
indirectly, in any capacity other than as a Director, or (ii) is otherwise
considered an “outside director” for purposes of Section 162(m) of the Code.

 

(hh)                          “Own,” “Owned,” “Owner,” “Ownership” A person or
Entity shall be deemed to “Own,” to have “Owned,” to be the “Owner” of, or to
have acquired “Ownership” of securities if such person or Entity, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares voting power, which includes the power to vote or to
direct the voting, with respect to such securities.

 

(ii)                                “Participant” means a person to whom an
Award is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Award.

 

(jj)                                “Performance Cash Award” means an award of
cash granted pursuant to the terms and conditions of Section 11(h)(ii).

 

(kk)                          “Performance Criteria” means the one or more
criteria that the Board shall select for purposes of establishing the
Performance Goals for a Performance Period. The Performance Criteria that shall
be used to establish such Performance Goals may be based on any one of, or
combination of, the following: (i) earnings per share; (ii) earnings before
interest, taxes and depreciation; (iii) earnings before interest, taxes,
depreciation and amortization (EBITDA); (iv) net earnings; (v) return on equity;
(vi) return on assets, investment, or capital employed; (vii) operating margin;
(viii) gross margin; (ix) operating income; (x) net income (before or after
taxes); (xi) net operating income; (xii) net operating income after tax;
(xiii) pre- and after-tax income; (xiv) pre-tax profit; (xv) operating cash
flow; (xvi) sales or revenue targets; (xvii) increases in revenue or product
revenue; (xviii) expenses and cost reduction goals; (xix) improvement in or
attainment of expense levels; (xx) improvement in or attainment of working
capital levels; (xxi) economic value added; (xxii) market share; (xxiii) cash
flow; (xxiv) cash

 

7

--------------------------------------------------------------------------------


 

flow per share; (xxv) share price performance; (xxvi) debt reduction;
(xxvii) implementation or completion of projects or processes (including,
without limitation, clinical trial initiation, clinical trial enrollment,
clinical trial results, new and supplemental indications for existing products,
regulatory filing submissions, regulatory filing acceptances, regulatory or
advisory committee interactions, regulatory approvals, and product supply);
(xxviii) customer satisfaction; (xxix) total stockholder return;
(xxx) stockholders’ equity; and (xxxi) other measures of performance selected by
the Board (but only with respect to Performance Stock Awards and Performance
Cash Awards that are not intended to qualify as “performance-based compensation”
under Section 162(m) of the Code). Partial achievement of the specified criteria
may result in the payment or vesting corresponding to the degree of achievement
as specified in the Stock Award Agreement or the written terms of a Performance
Cash Award. The Board shall, in its sole discretion, define the manner of
calculating the Performance Criteria it selects to use for a Performance Period.

 

(ll)                                “Performance Goals” means, for a Performance
Period, the one or more goals established by the Board for the Performance
Period based upon the Performance Criteria. Performance Goals may be based on a
Company-wide basis, with respect to one or more business units, divisions,
Affiliates, or business segments, and in either absolute terms or relative to
the performance of one or more comparable companies or a relevant index. The
Board is authorized to make adjustments in the method of calculating the
attainment of Performance Goals for a Performance Period as follows: (i) to
exclude restructuring and/or other nonrecurring charges; (ii) to exclude
exchange rate effects, as applicable, for non-U.S. dollar denominated net sales
and operating earnings; (iii) to exclude the effects of changes to generally
accepted accounting standards required by the Financial Accounting Standards
Board; (iv) to exclude the effects of any statutory adjustments to corporate tax
rates; and (v) to exclude the effects of any “extraordinary items” as determined
under generally accepted accounting principles. The Board also retains the
discretion to reduce or eliminate the compensation or economic benefit due upon
attainment of Performance Goals.

 

(mm)                  “Performance Period” means the one or more periods of
time, which may be of varying and overlapping durations, as the Committee may
select, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Performance Stock Award or a Performance Cash Award.

 

(nn)                          “Performance Stock Award” means a Stock Award
granted under the terms and conditions of Section 11(h)(i).

 

(oo)                          “Plan” means this Onyx Pharmaceuticals, Inc. 2005
Equity Incentive Plan.

 

(pp)                          “Prior Plans” means the Company’s 1996 Equity
Incentive Plan and 1996 Non-Employee Directors’ Stock Option Plan as in effect
immediately prior to the effective date of the Plan.

 

(qq)                          “Rule 16b-3” means Rule 16b-3 promulgated under
the Exchange Act or any successor to Rule 16b-3, as in effect from time to time.

 

(rr)                            “Securities Act” means the Securities Act of
1933, as amended.

 

8

--------------------------------------------------------------------------------


 

(ss)                              “Stock Appreciation Right” means a right to
receive the appreciation on Common Stock that is granted pursuant to the terms
and conditions of Section 7(d).

 

(tt)                                “Stock Appreciation Right Agreement” means a
written agreement between the Company and a holder of a Stock Appreciation Right
evidencing the terms and conditions of a Stock Appreciation Right grant. Each
Stock Appreciation Right Agreement shall be subject to the terms and conditions
of the Plan.

 

(uu)                          “Stock Award” means any right granted under the
Plan, including an Option, a Stock Purchase Award, Stock Bonus Award, a Stock
Appreciation Right, a Stock Unit Award, an Other Stock Award, or a Performance
Stock Award.

 

(vv)                          “Stock Award Agreement” means a written agreement
between the Company and a Participant evidencing the terms and conditions of a
Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.

 

(ww)                      “Stock Bonus Award” means an award of shares of Common
Stock which is granted pursuant to the terms and conditions of Section 7(b).

 

(xx)                          “Stock Bonus Award Agreement” means a written
agreement between the Company and a holder of a Stock Bonus Award evidencing the
terms and conditions of a Stock Bonus Award grant. Each Stock Bonus Award
Agreement shall be subject to the terms and conditions of the Plan.

 

(yy)                          “Stock Purchase Award” means an award of shares of
Common Stock which is granted pursuant to the terms and conditions of
Section 7(a).

 

(zz)                            “Stock Purchase Award Agreement” means a written
agreement between the Company and a holder of a Stock Purchase Award evidencing
the terms and conditions of a Stock Purchase Award grant. Each Stock Purchase
Award Agreement shall be subject to the terms and conditions of the Plan.

 

(aaa)                   “Stock Unit Award” means a right to receive shares of
Common Stock which is granted pursuant to the terms and conditions of
Section 7(c).

 

(bbb)                   “Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Stock Unit Award evidencing the terms and
conditions of a Stock Unit Award grant. Each Stock Unit Award Agreement shall be
subject to the terms and conditions of the Plan.

 

(ccc)                      “Subsidiary” means, with respect to the Company,
(i) any corporation of which more than fifty percent (50%) of the outstanding
capital stock having ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether, at the time, stock of
any other class or classes of such corporation shall have or might have voting
power by reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company, and (ii) any partnership in which the Company
has a direct or indirect interest (whether in the form of voting or
participation in profits or capital contribution) of more than fifty percent
(50%).

 

9

--------------------------------------------------------------------------------


 

(ddd)                   “Ten Percent Stockholder” means a person who Owns (or is
deemed to Own pursuant to Section 424(d) of the Code) stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or any Affiliate.

 

3.                                      ADMINISTRATION.

 

(a)                                 Administration by Board.  The Board shall
administer the Plan. The Board may delegate some of its powers of administration
of the Plan to a Committee, as provided in Section 3(c). Any discretionary Award
granted to a Director under Sections 6, 7, or 11(h) shall be administered by a
committee consisting solely of Non-Employee Directors and those Non-Employee
Directors sitting on the committee may administer and grant discretionary Awards
to any Director, which may include Awards to themselves.

 

(b)                                 Powers of Board.  The Board shall have the
power, subject to, and within the limitations of, the express provisions of the
Plan:

 

(i)                                    To determine from time to time (1) which
of the persons eligible under the Plan shall be granted Awards; (2) when and how
each Award shall be granted; (3) what type or combination of types of Award
shall be granted; (4) the provisions of each Award granted (which need not be
identical), including the time or times when a person shall be permitted to
receive cash or Common Stock pursuant to an Award; (5) the number of shares of
Common Stock with respect to which a Stock Award shall be granted to each such
person and (6) the Fair Market Value applicable to a Stock Award.

 

(ii)                                To construe and interpret the Plan and
Awards granted under it, and to establish, amend and revoke rules and
regulations for its administration. The Board, in the exercise of this power,
may correct any defect, omission or inconsistency in the Plan or in any Stock
Award Agreement or in the written terms of a Performance Cash Award, in a manner
and to the extent it shall deem necessary or expedient to make the Plan fully
effective.

 

(iii)                            To accelerate, in whole or in part, the time at
which an Award may be exercised or vest (or at which cash or shares of Common
Stock may be issued).

 

(iv)                             To approve forms of Award Agreements for use
under the Plan and to amend the terms of any one or more outstanding Awards.
Except with respect to amendments that disqualify or impair the status of an
Incentive Stock Option or as otherwise provided in the Plan or an Award
Agreement, no amendment of an outstanding Award may materially impair that
Participant’s rights under his or her outstanding Award without his or her
written consent. Notwithstanding the foregoing, unless prohibited by applicable
law, the Board may amend the terms of an Award without the affected
Participant’s consent if necessary (1) to maintain the qualified status of the
Award as an Incentive Stock Option, (2) to clarify the manner of exemption from,
or to bring the Award into compliance with, Section 409A of the Code, or (3) to
comply with other applicable laws.

 

(v)                                 To amend the Plan or an Award as provided in
Section 13.

 

(vi)                             To terminate or suspend the Plan as provided in
Section 14.

 

10

--------------------------------------------------------------------------------


 

(vii)                         Generally, to exercise such powers and to perform
such acts as the Board deems necessary or expedient to promote the best
interests of the Company and that are not in conflict with the provisions of the
Plan.

 

(viii)                     To adopt such procedures and sub-plans as are
necessary or appropriate to permit participation in the Plan by individuals who
are foreign nationals or employed outside the United States.

 

(c)                                  Delegation to Committee.

 

(i)                                    General.  The Board may delegate some or
all of the administration of the Plan to a Committee or Committees. If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board that have been delegated to the Committee, including the power to
delegate to a subcommittee any of the administrative powers the Committee is
authorized to exercise (and references in this Plan to the Board shall
thereafter be to the Committee or subcommittee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Board may retain the authority to
concurrently administer the Plan with the Committee and may, at any time, revest
in the Board some or all of the powers previously delegated. Any Committee
administering or granting a discretionary Award to a Director under Sections 6,
7, or 11(h) shall consist solely of Non-Employee Directors; provided, however,
that such Committee may administer and grant discretionary Awards to members of
such Committee.

 

(ii)                                Section 162(m) and Rule 16b-3 Compliance. 
In the sole discretion of the Board, the Committee may consist solely of two or
more Outside Directors, in accordance with Section 162(m) of the Code, and/or
solely of two or more Non-Employee Directors, in accordance with Rule 16b-3. In
addition, the Board or the Committee, in its sole discretion, may (1) delegate
to a committee of one or more members of the Board who need not be Outside
Directors the authority to grant Awards to eligible persons who are either
(a) not then Covered Employees and are not expected to be Covered Employees at
the time of recognition of income resulting from such Award, or (b) not persons
with respect to whom the Company wishes to comply with Section 162(m) of the
Code, and/or (2) delegate to a committee of one or more members of the Board who
need not be Non-Employee Directors the authority to grant Stock Awards to
eligible persons who are not then subject to Section 16 of the Exchange Act.

 

(d)                                 Delegation to an Officer.  The Board may
delegate to one or more Officers of the Company the authority to do one or both
of the following (i) designate Officers and Employees of the Company or any of
its Subsidiaries to be recipients of Options (and, to the extent permitted by
Delaware law, other Stock Awards) and the terms thereof, and (ii) determine the
number of shares of Common Stock to be subject to such Stock Awards granted to
such Officers and Employees of the Company; provided, however, that the Board
resolutions regarding such delegation shall specify the total number of shares
of Common Stock that may be subject to the Stock Awards granted by such Officer
and that such Officer may not grant a Stock Award to himself or herself. Any
such Stock Awards will be granted on the form of Award Agreement most recently
approved for use by the Committee or the Board, unless otherwise provided in the
resolutions approving the delegation authority. Notwithstanding anything to the
contrary in this

 

11

--------------------------------------------------------------------------------


 

Section 3(d), the Board may not delegate to an Officer authority to determine
the Fair Market Value of the Common Stock pursuant to Section 2(w)(ii) above.

 

(e)                                  Effect of Board’s Decision.  All
determinations, interpretations and constructions made by the Board in good
faith shall not be subject to review by any person and shall be final, binding
and conclusive on all persons.

 

(f)                                   Cancellation and Re-Grant of, or Payment
for, Stock Awards.  Neither the Board nor any Committee shall have the authority
to: (i) reprice any outstanding Stock Awards under the Plan, (ii) cancel and
re-grant any outstanding Stock Awards under the Plan, or (iii) cancel any
outstanding Option or Stock Appreciation Right that has an exercise price or
strike price greater than the Fair Market Value of a share of Common Stock in
exchange for cash or other Stock Awards under the Plan, unless the stockholders
of the Company have approved such an action within twelve (12) months prior to
such an event.

 

4.                                      SHARES SUBJECT TO THE PLAN.

 

(a)                                 Share Reserve.  Subject to the provisions of
Section 12(a) relating to Capitalization Adjustments, the number of shares of
Common Stock that may be issued pursuant to Stock Awards shall not exceed, in
the aggregate, 23,060,045 shares of Common Stock. Such number of shares reserved
for issuance consists of (i) the number of shares remaining available for
issuance under the Prior Plans, including shares subject to outstanding stock
awards under the Prior Plans, (ii) an additional 3,990,000 shares approved by
the stockholders at the 2005 Annual Meeting as part of the approval of the Plan,
(iii) an additional 1,600,000 shares approved by the stockholders at the 2007
Annual Meeting, (iv) an additional 3,100,000 approved by the stockholders at the
2008 Annual Meeting, (v) an additional 2,000,000 shares approved by the
stockholders at the 2009 Annual Meeting, (vi) an additional 3,000,000 shares
approved by the stockholders at the 2010 Annual Meeting, (vii) an additional
2,000,000 shares approved by the stockholders at the 2012 Annual Meeting, and
(viii) an additional 3,800,000 shares approved by the stockholders at the 2013
Annual Meeting.

 

Subject to Section 4(b), the number of shares available for issuance under the
Plan shall be reduced by: (1) one (1.0) share for each share of stock issued
pursuant to an Option granted under Section 6 or 8, or (B) a Stock Appreciation
Right granted under Section 7(d) with respect to which the strike price is at
least one hundred percent (100%) of the Fair Market Value of the underlying
Common Stock on the date of grant; (2) for awards granted prior to the date of
the 2009 Annual Meeting, one and three tenths (1.3) shares for each share of
Common Stock issued pursuant to a Stock Purchase Award, Stock Bonus Award, Stock
Unit Award, or Other Stock Award granted under Section 7 or 8; (3) for awards
granted on or after the date of the 2009 Annual Meeting but prior to the date of
the 2013 Annual Meeting, one and six tenths (1.6) shares for each share of
Common Stock issued pursuant to a Stock Purchase Award, Stock Bonus Award, Stock
Unit Award, or Other Stock Award granted under Section 7 or 8; and (4) for
awards granted on or after the date of the 2013 Annual Meeting, two (2.0) shares
for each share of Common Stock issued pursuant to a Stock Purchase Award, Stock
Bonus Award, Stock Unit Award, or Other Stock Award granted under Section 7 or
8.

 

12

--------------------------------------------------------------------------------


 

Shares may be issued in connection with a merger or acquisition as permitted by
NASDAQ Rule 5635(c) or, if applicable, NYSE Listed Company Manual
Section 303A(8) and such issuance shall not reduce the number of shares
available for issuance under the Plan.

 

(b)                                 Reversion of Shares to the Share Reserve.

 

(i)                                    Shares Available For Subsequent
Issuance.  If any (1) Stock Award shall for any reason expire or otherwise
terminate, in whole or in part, without having been exercised in full,
(2) shares of Common Stock issued to a Participant pursuant to a Stock Award
(including the Stock Awards transferred from the Prior Plans on the effective
date of this Plan) are forfeited to or repurchased by the Company at their
original exercise or purchase price pursuant to the Company’s reacquisition or
repurchase rights under the Plan, including any forfeiture or repurchase caused
by the failure to meet a contingency or condition required for the vesting of
such shares, or (3) Stock Award is settled in cash, then the shares of Common
Stock not issued under such Stock Award, or forfeited to or repurchased by the
Company, shall revert to and again become available for issuance under the Plan.
To the extent there is issued a share of Common Stock pursuant to a Stock Award
that counted as more than one share against the number of shares available for
issuance under the Plan pursuant to Section 4(a) and such share of Common Stock
again becomes available for issuance under the Plan pursuant to this
Section 4(b)(i), then the number of shares of Common Stock available for
issuance under the Plan shall increase by (a) one and three tenths (1.3) shares
for shares returning prior to the date of the 2009 Annual Meeting, (b) one and
six tenths (1.6) shares for shares returning on or after the date of the 2009
Annual Meeting and prior to the date of the 2013 Annual Meeting, and (c) two
(2.0) shares for shares returning on or after the date of the 2013 Annual
Meeting.

 

(ii)                                Shares Not Available for Subsequent
Issuance.  If any shares subject to a Stock Award are not delivered to a
Participant because the Stock Award is exercised through a reduction of shares
subject to the Stock Award (i.e., “net exercised”) or an appreciation
distribution in respect of a Stock Appreciation Right is paid in shares of
Common Stock, the number of shares subject to the Stock Award that are not
delivered to the Participant shall not remain available for subsequent issuance
under the Plan. If any shares subject to a Stock Award are not delivered to a
Participant because such shares are withheld in satisfaction of the withholding
of taxes incurred in connection with the exercise of an Option, Stock
Appreciation Right, or the issuance of shares under a Stock Purchase Award,
Stock Bonus Award, or Stock Unit Award, the number of shares that are not
delivered to the Participant shall not remain available for subsequent issuance
under the Plan. If the exercise price of any Stock Award is satisfied by
tendering shares of Common Stock held by the Participant (either by actual
delivery or attestation), then the number of shares so tendered shall not remain
available for subsequent issuance under the Plan.

 

(iii)                            Incentive Stock Option Limit.  Notwithstanding
anything to the contrary in this Section 4(b), subject to the provisions of
Section 12(a) relating to Capitalization Adjustments the aggregate maximum
number of shares of Common Stock that may be issued pursuant to the exercise of
Incentive Stock Options shall be 23,060,045 shares, that is, the same as the
maximum number of shares of Common Stock that may be issued pursuant to Stock
Awards under Section 4(a).

 

13

--------------------------------------------------------------------------------


 

(c)                                  Source of Shares.  The stock issuable under
the Plan shall be shares of authorized but unissued or reacquired Common Stock,
including shares repurchased by the Company on the open market.

 

5.                                      ELIGIBILITY.

 

(a)                                 Eligibility for Specific Stock Awards. 
Incentive Stock Options may be granted only to employees of the Company or a
“parent corporation” or “subsidiary corporation” thereof (as such terms are
defined in Sections 424(e) and 424(f) of the Code). Stock Awards other than
Incentive Stock Options may be granted to Employees, Directors and Consultants;
provided, however, that Stock Awards may not be granted to Employees, Directors
and Consultants who are providing Continuous Service only to any “parent” of the
Company, as such term is defined in Rule 405, unless (i) the stock underlying
such Stock Awards is treated as “service recipient stock” under Section 409A of
the Code (for example, because the Stock Awards are granted pursuant to a
corporate transaction such as a spin off transaction) or (ii) the Company, in
consultation with its legal counsel, has determined that such Stock Awards are
otherwise exempt from or alternatively comply with Section 409A of the Code.

 

(b)                                 Ten Percent Stockholders.  A Ten Percent
Stockholder shall not be granted an Incentive Stock Option unless the exercise
price of such Option is at least one hundred ten percent (110%) of the Fair
Market Value of the Common Stock on the date of grant and the Option is not
exercisable after the expiration of five (5) years from the date of grant.

 

(c)                                  Section 162(m) Limitation.  Subject to the
provisions of Section 12(a) relating to Capitalization Adjustments, at such time
as the Company may be subject to the applicable provisions of Section 162(m) of
the Code, no Employee shall be eligible to be granted during any calendar year
Stock Awards whose value is determined by reference to an increase over an
exercise or strike price of at least one hundred percent (100%) of the Fair
Market Value of the Common Stock on the date the Stock Award is granted covering
more than one million (1,000,000) shares of Common Stock.

 

(d)                                 Consultants.  A Consultant shall not be
eligible for the grant of a Stock Award if, at the time of grant, a Form S-8
Registration Statement under the Securities Act (“Form S-8”) is not available to
register either the offer or the sale of the Company’s securities to such
Consultant because of the nature of the services that the Consultant is
providing to the Company, because the Consultant is not a natural person, or
because of any other rule governing the use of Form S-8.

 

(e)                                  Limited Exception to Minimum Vesting
Restrictions.  Up to ten percent (10%) of the total number of shares of Common
Stock subject to the Plan pursuant to Section 4(a) may be issued as Stock Awards
that are not subject to the minimum vesting restrictions imposed by
Sections 6(f), 7(a)(iii), 7(b)(ii), 7(c)(ii), 7(d)(iv), 7(e)(ii), and 11(h)(i).

 

6.                                      OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a

 

14

--------------------------------------------------------------------------------


 

separate certificate or certificates shall be issued for shares of Common Stock
purchased on exercise of each type of Option. The provisions of separate Options
need not be identical; provided, however, that each Option Agreement shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:

 

(a)                                 Term.  No Option shall be exercisable after
the expiration of ten (10) years from the date of grant, or such shorter period
specified in the Option Agreement; provided, however, that an Incentive Stock
Option granted to a Ten Percent Stockholder shall be subject to the provisions
of Section 5(b).

 

(b)                                 Exercise Price of an Incentive Stock
Option.  Subject to the provisions of Section 5(b) regarding Ten Percent
Stockholders, the exercise price of each Incentive Stock Option shall be not
less than one hundred percent (100%) of the Fair Market Value of the Common
Stock subject to the Option on the date the Option is granted. Notwithstanding
the foregoing, an Incentive Stock Option may be granted with an exercise price
lower than that set forth in the preceding sentence if such Option is granted
pursuant to an assumption or substitution for another option in a manner
consistent with the provisions of Section 424(a) of the Code.

 

(c)                                  Exercise Price of a Nonstatutory Stock
Option.  The exercise price of each Nonstatutory Stock Option shall be not less
than one hundred percent (100%) of the Fair Market Value of the Common Stock
subject to the Option on the date the Option is granted. Notwithstanding the
foregoing, a Nonstatutory Stock Option may be granted with an exercise price
lower than that set forth in the preceding sentence if such Option is granted
pursuant to an assumption or substitution for another option in a manner
consistent with the provisions of Section 424(a) of the Code.

 

(d)                                 Consideration.  The purchase price of Common
Stock acquired pursuant to the exercise of an Option shall be paid, to the
extent permitted by applicable law and as determined by the Board in its sole
discretion, by any combination of the methods of payment set forth below. The
Board shall have the authority to grant Options that do not permit all of the
following methods of payment (or otherwise restrict the ability to use certain
methods) and to grant Options that require the consent of the Company to utilize
a particular method of payment. The methods of payment permitted by this
Section 6(d) are:

 

(i)                                    by cash (including electronic funds
transfers) or check;

 

(ii)                                pursuant to a program developed under
Regulation T as promulgated by the Federal Reserve Board that, prior to the
issuance of Common Stock, results in either the receipt of cash (or check) by
the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds;

 

(iii)                            by delivery to the Company (either by actual
delivery or attestation) of shares of Common Stock;

 

(iv)                             if an Option is a Nonstatutory Stock Option, by
a “net exercise” arrangement pursuant to which the Company will reduce the
number of shares of Common Stock

 

15

--------------------------------------------------------------------------------


 

issued upon exercise by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price; provided, however, the
Company shall accept a cash or other payment from the Participant to the extent
of any remaining balance of the aggregate exercise price not satisfied by such
reduction in the number of whole shares to be issued; provided, however, that
shares of Common Stock will no longer be outstanding under an Option and will
not be exercisable thereafter to the extent that (1) shares are used to pay the
exercise price pursuant to the “net exercise,” (2) shares are delivered to the
Participant as a result of such exercise, and (3) shares are withheld to satisfy
tax withholding obligations; or

 

(v)                                 in any other form of legal consideration
that may be acceptable to the Board.

 

(e)                                  Transferability of Options.  The Board may,
in its sole discretion, impose such limitations on the transferability of
Options as the Board shall determine. In the absence of such a determination by
the Board to the contrary, the following restrictions on the transferability of
Options shall apply:

 

(i)                                    Restrictions on Transfer.  An Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder.

 

(ii)                                Domestic Relations Orders.  Notwithstanding
the foregoing, an Option may be transferred pursuant to a domestic relations
order, official marital settlement agreement or other divorce or separation
instrument as permitted by Treasury Regulation 1.421-1(b)(2).

 

(iii)                            Beneficiary Designation.  Notwithstanding the
foregoing, the Optionholder may, by delivering written notice to the Company, in
a form provided by or otherwise satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option and receive the Common Stock or other
consideration resulting from such exercise. In the absence of such a
designation, the executor or administrator of the Participant’s estate will be
entitled to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. However, the Company may prohibit
designation of a beneficiary at any time, including due to any conclusion by the
Company that such designation would be inconsistent with the provisions of
applicable laws.

 

(f)                                   Vesting of Options Generally.  The total
number of shares of Common Stock subject to an Option may vest and therefore
become exercisable in periodic installments that may or may not be equal. The
Option may be subject to such other terms and conditions on the time or times
when it may or may not be exercised (which may be based on performance or other
criteria) as the Board may deem appropriate. The vesting provisions of
individual Options may vary. The provisions of this Section 6(f) are subject to
any Option provisions governing the minimum number of shares of Common Stock as
to which an Option may be exercised. Notwithstanding the foregoing or as
otherwise permitted by Section 5(e), no Option granted pursuant to this
Section 6 shall vest at a rate more favorable to the Optionholder than over a
one (1)-year period measured from the date of grant (or the date of hire for
newly-hired Optionholders) except in the event of (i) death, (ii) disability,
(iii) retirement, (iv) upon a

 

16

--------------------------------------------------------------------------------


 

Corporate Transaction in which such Option is not assumed, continued or
substituted by a successor corporation, or (v) upon a Change in Control.

 

(g)                                 Termination of Continuous Service.  In the
event that an Optionholder’s Continuous Service terminates (other than upon the
Optionholder’s death or Disability), the Optionholder may exercise his or her
Option (to the extent that the Optionholder was entitled to exercise such Option
as of the date of termination of Continuous Service) but only within such period
of time ending on the earlier of (i) the date three (3) months following the
termination of the Optionholder’s Continuous Service (or such longer or shorter
period specified in the Option Agreement), or (ii) the expiration of the term of
the Option as set forth in the Option Agreement. If, after termination of
Continuous Service, the Optionholder does not exercise his or her Option within
the time specified herein or in the Option Agreement (as applicable), the Option
shall terminate.

 

(h)                                 Extension of Termination Date.  An
Optionholder’s Option Agreement may provide that if the exercise of the Option
following the termination of the Optionholder’s Continuous Service (other than
upon the Optionholder’s death or Disability) would be prohibited at any time
solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option shall
terminate on the earlier of (i) the expiration of a period of three (3) months
after the termination of the Optionholder’s Continuous Service during which the
exercise of the Option would not be in violation of such registration
requirements, or (ii) the expiration of the term of the Option as set forth in
the Option Agreement.

 

(i)                                    Disability of Optionholder.  In the event
that an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s Disability, the Optionholder may exercise his or her Option (to
the extent that the Optionholder was entitled to exercise such Option as of the
date of termination of Continuous Service), but only within such period of time
ending on the earlier of (i) the date twelve (12) months following such
termination of Continuous Service (or such longer or shorter period specified in
the Option Agreement), or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination of Continuous Service, the
Optionholder does not exercise his or her Option within the time specified
herein or in the Option Agreement (as applicable), the Option shall terminate.

 

17

--------------------------------------------------------------------------------


 

(j)                                    Death of Optionholder.  In the event that
(i) an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s death, or (ii) the Optionholder dies within the period (if any)
specified in the Option Agreement after the termination of the Optionholder’s
Continuous Service for a reason other than death, then the Option may be
exercised (to the extent the Optionholder was entitled to exercise such Option
as of the date of death) by the Optionholder’s estate, by a person who acquired
the right to exercise the Option by bequest or inheritance or by a person
designated to exercise the option upon the Optionholder’s death, but only within
the period ending on the earlier of (i) the date eighteen (18) months following
the date of death (or such longer or shorter period specified in the Option
Agreement), or (ii) the expiration of the term of such Option as set forth in
the Option Agreement. If, after the Optionholder’s death, the Option is not
exercised within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.

 

(k)                                 Non-Exempt Employees.  No Option granted to
an Employee who is a non-exempt employee for purposes of the Fair Labor
Standards Act of 1938, as amended, shall be first exercisable for any shares of
Common Stock until at least six months following the date of grant of the
Option. Notwithstanding the foregoing, consistent with the provisions of the
Worker Economic Opportunity Act, (i) in the event of the Optionholder’s death or
Disability, (ii) upon a Corporate Transaction in which such Option is not
assumed, continued, or substituted, (iii) upon a Change in Control, or (iv) upon
the Optionholder’s retirement (as such term may be defined in the Optionholder’s
Option Agreement or in another applicable agreement or in accordance with the
Company’s then current employment policies and guidelines), any such vested
Options may be exercised earlier than six months following the date of grant.
The foregoing provision is intended to operate so that any income derived by a
non-exempt employee in connection with the exercise or vesting of an Option will
be exempt from his or her regular rate of pay. To the extent permitted and/or
required for compliance with the Worker Economic Opportunity Act to ensure that
any income derived by a non-exempt employee in connection with the exercise,
vesting or issuance of any shares under any other Stock Award will be exempt
from the employee’s regular rate of pay, the provisions of this
Section 6(k) will apply to all Stock Awards and are hereby incorporated by
reference into such Stock Award Agreements.

 

7.                                      PROVISIONS OF STOCK AWARDS OTHER THAN
OPTIONS.

 

(a)                                 Stock Purchase Awards.  Each Stock Purchase
Award Agreement shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. To the extent consistent with
the Company’s Bylaws, at the Board’s election, shares of Common Stock may be
(x) held in book entry form subject to the Company’s instructions until any
restrictions relating to the Stock Purchase Award lapse; or (y) evidenced by a
certificate, which certificate shall be held in such form and manner as
determined by the Board. The terms and conditions of Stock Purchase Award
Agreements may change from time to time, and the terms and conditions of
separate Stock Purchase Award Agreements need not be identical; provided,
however, that each Stock Purchase Award Agreement shall include (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

 

(i)                                    Purchase Price.  At the time of the grant
of a Stock Purchase Award, the Board will determine the price to be paid by the
Participant for each share subject to the Stock Purchase Award. To the extent
required by applicable law, the price to be paid by the Participant for each
share of the Stock Purchase Award will not be less than the par value of a share
of Common Stock.

 

(ii)                                Consideration.  At the time of the grant of
a Stock Purchase Award, the Board will determine the consideration permissible
for the payment of the purchase price of the Stock Purchase Award. The purchase
price of Common Stock acquired pursuant to the Stock Purchase Award shall be
paid either: (1) in cash or by check at the time of purchase, (2) by past or
future services rendered to the Company or an Affiliate, or (3) in any other
form of legal consideration that may be acceptable to the Board in its sole
discretion and permissible under applicable law.

 

18

--------------------------------------------------------------------------------


 

(iii)                            Vesting.  Shares of Common Stock acquired under
a Stock Purchase Award may be subject to a share repurchase right or option in
favor of the Company in accordance with a vesting schedule to be determined by
the Board. Notwithstanding the foregoing or as otherwise permitted by
Section 5(e), no Stock Purchase Award granted pursuant to this
Section 7(a) shall vest at a rate more favorable to the Participant than over a
three (3)-year period measured from the date of grant except in the event of
(1) death, (2) disability, (3) retirement, (4) upon a Corporate Transaction in
which such Stock Purchase Award is not assumed, continued, or substituted by a
successor corporation, or (5) upon a Change in Control.

 

(iv)                             Termination of Participant’s Continuous
Service.  In the event that a Participant’s Continuous Service terminates, the
Company shall have the right, but not the obligation, to repurchase or otherwise
reacquire, any or all of the shares of Common Stock held by the Participant that
have not vested as of the date of termination under the terms of the Stock
Purchase Award Agreement. At the Board’s election, the price paid for all shares
of Common Stock so repurchased or reacquired by the Company may be at the lesser
of: (1) the Fair Market Value on the relevant date, or (2) the Participant’s
original cost for such shares. The Company shall not be required to exercise its
repurchase or reacquisition option until at least six (6) months (or such longer
or shorter period of time necessary to avoid classification of the Stock
Purchase Award as a liability for financial accounting purposes) have elapsed
following the Participant’s purchase of the shares of stock acquired pursuant to
the Stock Purchase Award unless otherwise determined by the Board or provided in
the Stock Purchase Award Agreement.

 

(v)                                 Transferability.  Rights to purchase or
receive shares of Common Stock granted under a Stock Purchase Award shall be
transferable by the Participant only upon such terms and conditions as are set
forth in the Stock Purchase Award Agreement, as the Board shall determine in its
sole discretion, and so long as Common Stock awarded under the Stock Purchase
Award remains subject to the terms of the Stock Purchase Award Agreement.

 

(b)                                 Stock Bonus Awards.  Each Stock Bonus Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. To the extent consistent with the Company’s
Bylaws, at the Board’s election, shares of Common Stock may be (x) held in book
entry form subject to the Company’s instructions until any restrictions relating
to the Stock Bonus Award lapse; or (y) evidenced by a certificate, which
certificate shall be held in such form and manner as determined by the Board.
The terms and conditions of Stock Bonus Award Agreements may change from time to
time, and the terms and conditions of separate Stock Bonus Award Agreements need
not be identical; provided, however, that each Stock Bonus Award Agreement shall
include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:

 

(i)                                    Consideration.  A Stock Bonus Award may
be awarded in consideration for (1) past or future services rendered to the
Company or an Affiliate, or (2) any other form of legal consideration that may
be acceptable to the Board, in its sole discretion, and permissible under
applicable law.

 

(ii)                                Vesting.  Shares of Common Stock awarded
under a Stock Bonus Award Agreement may be subject to forfeiture to the Company
in accordance with a vesting schedule to be determined by the Board.
Notwithstanding the foregoing or as otherwise permitted by

 

19

--------------------------------------------------------------------------------


 

Section 5(e), no Stock Bonus Award granted pursuant to this Section 7(b) shall
vest at a rate more favorable to the Participant than over a three (3)-year
period measured from the date of grant except in the event of (1) death,
(2) disability, (3) retirement, (4) upon a Corporate Transaction in which such
Stock Bonus Award is not assumed, continued, or substituted by a successor
corporation, or (5) upon a Change in Control.

 

(iii)                            Termination of Participant’s Continuous
Service.  In the event a Participant’s Continuous Service terminates, the
Company may receive via a forfeiture condition, any or all of the shares of
Common Stock held by the Participant which have not vested as of the date of
termination of Continuous Service under the terms of the Stock Bonus Award
Agreement.

 

(iv)                             Transferability.  Rights to acquire shares of
Common Stock under the Stock Bonus Award Agreement shall be transferable by the
Participant only upon such terms and conditions as are set forth in the Stock
Bonus Award Agreement, as the Board shall determine in its sole discretion, so
long as Common Stock awarded under the Stock Bonus Award Agreement remains
subject to the terms of the Stock Bonus Award Agreement.

 

(c)                                  Stock Unit Awards.  Each Stock Unit Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The terms and conditions of Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Stock Unit Award Agreements need not be identical; provided, however,
that each Stock Unit Award Agreement shall include (through incorporation of the
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

 

(i)                                    Consideration.  At the time of grant of a
Stock Unit Award, the Board will determine the consideration, if any, to be paid
by the Participant upon delivery of each share of Common Stock subject to the
Stock Unit Award. The consideration to be paid (if any) by the Participant for
each share of Common Stock subject to a Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board in its sole
discretion and permissible under applicable law.

 

(ii)                                Vesting.  At the time of the grant of a
Stock Unit Award, the Board may impose such restrictions or conditions on the
vesting of the Stock Unit Award as it, in its sole discretion, deems
appropriate. Notwithstanding the foregoing or as otherwise permitted by
Section 5(e), no Stock Unit Award granted pursuant to this Section 7(c) shall
vest at a rate more favorable to the Participant than over a three (3)-year
period measured from the date of grant except in the event of (1) death,
(2) disability, (3) retirement, (4) upon a Corporate Transaction in which such
Stock Unit Award is not assumed, continued, or substituted by a successor
corporation, or (5) upon a Change in Control.

 

(iii)                            Payment.  A Stock Unit Award may be settled by
the delivery of shares of Common Stock, their cash equivalent, any combination
thereof or in any other form of consideration, as determined by the Board and
contained in the Stock Unit Award Agreement.

 

20

--------------------------------------------------------------------------------


 

(iv)                             Additional Restrictions.  At the time of the
grant of a Stock Unit Award, the Board, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Common Stock
(or their cash equivalent) subject to a Stock Unit Award to a time following the
vesting of such Stock Unit Award.

 

(v)                                 Dividend Equivalents.  Dividend equivalents
may be credited in respect of shares of Common Stock covered by a Stock Unit
Award, as determined by the Board and contained in the Stock Unit Award
Agreement. At the sole discretion of the Board, such dividend equivalents may be
converted into additional shares of Common Stock covered by the Stock Unit Award
in such manner as determined by the Board. Any additional shares covered by the
Stock Unit Award credited by reason of such dividend equivalents will be subject
to all the terms and conditions of the underlying Stock Unit Award Agreement to
which they relate.

 

(vi)                             Termination of Participant’s Continuous
Service.  Except as otherwise provided in the applicable Stock Unit Award
Agreement, such portion of the Stock Unit Award that has not vested will be
forfeited upon the Participant’s termination of Continuous Service.

 

(d)                                 Stock Appreciation Rights.  Each Stock
Appreciation Right Agreement shall be in such form and shall contain such terms
and conditions as the Board shall deem appropriate. Stock Appreciation Rights
may be granted as stand-alone Stock Awards or in tandem with other Stock Awards.
The terms and conditions of Stock Appreciation Right Agreements may change from
time to time, and the terms and conditions of separate Stock Appreciation Right
Agreements need not be identical; provided, however, that each Stock
Appreciation Right Agreement shall include (through incorporation of the
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

 

(i)                                    Term.  No Stock Appreciation Right shall
be exercisable after the expiration of ten (10) years from the date of grant, or
such shorter period specified in the Stock Appreciation Right Agreement.

 

(ii)                                Strike Price.  Each Stock Appreciation Right
will be denominated in shares of Common Stock equivalents. The strike price of
each Stock Appreciation Right granted as a stand-alone or tandem Stock Award
shall not be less than one hundred percent (100%) of the Fair Market Value of
the Common Stock equivalents subject to the Stock Appreciation Right on the date
of grant.

 

(iii)                            Calculation of Appreciation.  The appreciation
distribution payable on the exercise of a Stock Appreciation Right will be not
greater than an amount equal to the excess of (1) the aggregate Fair Market
Value (on the date of the exercise of the Stock Appreciation Right) of a number
of shares of Common Stock equal to the number of share of Common Stock
equivalents in which the Participant is vested under such Stock Appreciation
Right, and with respect to which the Participant is exercising the Stock
Appreciation Right on such date, over (2) the strike price that will be
determined by the Board at the time of grant of the Stock Appreciation Right.

 

(iv)                             Vesting.  At the time of the grant of a Stock
Appreciation Right, the Board may impose such restrictions on or conditions to
the vesting of such Stock Appreciation Right as

 

21

--------------------------------------------------------------------------------


 

it, in its sole discretion, deems appropriate. Notwithstanding the foregoing or
as otherwise permitted by Section 5(e), no Stock Appreciation Right granted
pursuant to this Section 7(d) shall vest at a rate more favorable to the
Participant than over a one (1)-year period measured from the date of grant (or
the date of hire for newly-hired Participants) except in the event of (1) death,
(2) disability, (3) retirement, (4) upon a Corporate Transaction in which such
Stock Appreciation Right is not assumed, continued, or substituted by a
successor corporation, or (5) upon a Change in Control.

 

(v)                                 Exercise.  To exercise any outstanding Stock
Appreciation Right, the Participant must provide written notice of exercise to
the Company in compliance with the provisions of the Stock Appreciation Right
Agreement evidencing such Stock Appreciation Right.

 

(vi)                             Payment.  The appreciation distribution in
respect of a Stock Appreciation Right may be paid in Common Stock, in cash, in
any combination of the two or in any other form of consideration, as determined
by the Board and set forth in the Stock Appreciation Right Agreement evidencing
such Stock Appreciation Right.

 

(vii)                         Termination of Continuous Service.  In the event
that a Participant’s Continuous Service terminates, the Participant may exercise
his or her Stock Appreciation Right (to the extent that the Participant was
entitled to exercise such Stock Appreciation Right as of the date of
termination) but only within such period of time ending on the earlier of
(1) the date three (3) months following the termination of the Participant’s
Continuous Service (or such longer or shorter period specified in the Stock
Appreciation Right Agreement), or (2) the expiration of the term of the Stock
Appreciation Right as set forth in the Stock Appreciation Right Agreement. If,
after termination, the Participant does not exercise his or her Stock
Appreciation Right within the time specified herein or in the Stock Appreciation
Right Agreement (as applicable), the Stock Appreciation Right shall terminate.

 

(viii)                     Non-Exempt Employees.  No Stock Appreciation Right
granted to an Employee who is a non-exempt employee for purposes of the Fair
Labor Standards Act of 1938, as amended, shall be first exercisable for any
shares of Common Stock until at least six months following the date of grant of
the Stock Appreciation Right. Notwithstanding the foregoing, consistent with the
provisions of the Worker Economic Opportunity Act, (1) in the event of the
Participant’s death or Disability, (2) upon a Corporate Transaction in which
such Stock Appreciation Right is not assumed, continued, or substituted,
(3) upon a Change in Control, or (4) upon the Participant’s retirement (as such
term may be defined in the Participant’s Stock Appreciation Right Agreement or
in another applicable agreement or in accordance with the Company’s then current
employment policies and guidelines), any such vested Stock Appreciation Rights
may be exercised earlier than six months following the date of grant. The
foregoing provision is intended to operate so that any income derived by a
non-exempt employee in connection with the exercise or vesting of a Stock
Appreciation Right will be exempt from his or her regular rate of pay.

 

22

--------------------------------------------------------------------------------


 

(e)                                  Other Stock Awards.

 

(i)                                    General.  Other forms of Stock Awards
valued in whole or in part by reference to, or otherwise based on, Common Stock
may be granted either alone or in addition to Stock Awards provided for under
Section 6 and the preceding provisions of this Section 7. Subject to the
provisions of the Plan, the Board shall have sole and complete authority to
determine the persons to whom and the time or times at which such Other Stock
Awards will be granted, the number of shares of Common Stock (or the cash
equivalent thereof) to be granted pursuant to such Other Stock Awards and all
other terms and conditions of such Other Stock Awards.

 

(ii)                                Vesting.  Notwithstanding the foregoing or
as otherwise permitted by Section 5(e), no Other Stock Award granted pursuant to
this Section 7(e) shall vest at a rate more favorable to the Participant than
over a three (3)-year period measured from the date of grant except in the event
of (1) death, (2) disability, (3) retirement, (4) upon a Corporate Transaction
in which such Other Stock Award is not assumed, continued, or substituted by a
successor corporation, or (5) upon a Change in Control.

 

8.                                      ANNUAL LIMITS ON DISCRETIONARY GRANTS TO
NON-EMPLOYEE DIRECTORS.

 

(a)                                 Stock Awards may be granted to Non-Employee
Directors at such times and in such amounts as determined by the Board in its
sole discretion; provided, however, that no Non-Employee Director will receive
Stock Awards covering more than 75,000 shares of Common Stock in any one
calendar year.

 

9.                                      COVENANTS OF THE COMPANY.

 

(a)                                 Availability of Shares.  During the terms of
the Stock Awards, the Company shall keep available at all times the number of
shares of Common Stock required to satisfy such Stock Awards.

 

(b)                                 Securities Law Compliance.  The Company
shall seek to obtain from each regulatory commission or agency having
jurisdiction over the Plan such authority as may be required to grant Stock
Awards and to issue and sell shares of Common Stock upon exercise of the Stock
Awards; provided, however, that this undertaking shall not require the Company
to register under the Securities Act the Plan, any Stock Award or any Common
Stock issued or issuable pursuant to any such Stock Award. If, after reasonable
efforts, the Company is unable to obtain from any such regulatory commission or
agency the authority that counsel for the Company deems necessary for the lawful
issuance and sale of Common Stock under the Plan, the Company shall be relieved
from any liability for failure to issue and sell Common Stock upon exercise of
such Stock Awards unless and until such authority is obtained. A Participant
will not be eligible for the grant of an Award or the subsequent issuance of
cash or Common Stock pursuant to the Award if such grant or issuance would be in
violation of any applicable securities law.

 

23

--------------------------------------------------------------------------------


 

10.                               USE OF PROCEEDS FROM SALES OF COMMON STOCK.

 

Proceeds from the sale of shares of Common Stock pursuant to Stock Awards shall
constitute general funds of the Company.

 

11.                               MISCELLANEOUS.

 

(a)                                 Acceleration of Exercisability and Vesting. 
Except to the extent prohibited by Sections 6(f), 7(a)(iii), 7(b)(ii), 7(c)(ii),
7(d)(iv), 7(e)(ii), and 11(h)(i), the Board shall have the power to accelerate
the time at which a Stock Award may first be exercised or the time during which
a Stock Award or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the Stock Award stating the time at which it
may first be exercised or the time during which it will vest.

 

(b)                                 Stockholder Rights.  No Participant shall be
deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Common Stock subject to such Stock Award unless and
until such Participant has satisfied all requirements for exercise of the Stock
Award pursuant to its terms and the issuance of the Common Stock subject to such
Award has been entered into the books and records of the Company.

 

(c)                                  No Employment or Other Service Rights. 
Nothing in the Plan, any Stock Award Agreement or other instrument executed
thereunder or in connection with any Award granted pursuant to the Plan shall
confer upon any Participant any right to continue to serve the Company or an
Affiliate in the capacity in effect at the time the Stock Award was granted or
shall affect the right of the Company or an Affiliate to terminate (i) the
employment of an Employee with or without notice and with or without cause,
(ii) the service of a Consultant pursuant to the terms of such Consultant’s
agreement with the Company or an Affiliate, or (iii) the service of a Director
pursuant to the Bylaws of the Company or an Affiliate, and any applicable
provisions of the corporate law of the state in which the Company or the
Affiliate is incorporated, as the case may be.

 

(d)                                 Incentive Stock Option $100,000 Limitation. 
To the extent that the aggregate Fair Market Value (determined at the time of
grant) of Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by any Optionholder during any calendar year
(under all plans of the Company and any Affiliates) exceeds one hundred thousand
dollars ($100,000) or otherwise does not comply with the rules governing
Incentive Stock Options, the Options or portions thereof that exceed such limit
(according to the order in which they were granted) or otherwise do not comply
with such rules shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).

 

(e)                                  Investment Assurances.  The Company may
require a Participant, as a condition of exercising or acquiring Common Stock
under any Stock Award, (i) to give written assurances satisfactory to the
Company as to the Participant’s knowledge and experience in financial and
business matters and/or to employ a purchaser representative reasonably
satisfactory to the Company who is knowledgeable and experienced in financial
and business matters and that he or she is capable of evaluating, alone or
together with the purchaser representative, the merits and risks of exercising
the Stock Award; and (ii) to give written assurances satisfactory to the

 

24

--------------------------------------------------------------------------------


 

Company stating that the Participant is acquiring Common Stock subject to the
Stock Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (x) the issuance of the shares upon the exercise or acquisition
of Common Stock under the Stock Award has been registered under a then currently
effective registration statement under the Securities Act, or (y) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.

 

(f)                                   Withholding Obligations.  To the extent
provided by the terms of an Award Agreement, the Company may, in its sole
discretion, satisfy any federal, state or local tax withholding obligation
relating to an Award by any of the following means (in addition to the Company’s
right to withhold from any compensation paid to the Participant by the Company)
or by a combination of such means: (i) causing the Participant to tender a cash
payment; (ii) withholding shares of Common Stock from the shares of Common Stock
issued or otherwise issuable to the Participant in connection with the Stock
Award; provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law (or
such lesser amount as may be necessary to avoid classification of the Stock
Award as a liability for financial accounting purposes); or (iii) by such other
method as may be set forth in the Award Agreement.

 

(g)                                 Electronic Delivery.  Any reference herein
to a “written” agreement or document will include any agreement or document
delivered electronically, filed publicly at www.sec.gov (or any successor
website thereto) or posted on the Company’s intranet (or other shared electronic
medium controlled by the Company to which the Participant has access).

 

(h)                                 Performance Awards.

 

(i)                                    Performance Stock Awards.  A Performance
Stock Award is a Stock Award that may be granted, may vest, or may be exercised
based upon the attainment during a Performance Period of certain Performance
Goals. The length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained shall be conclusively
determined by the Committee in its sole discretion. Notwithstanding the
foregoing or as otherwise permitted by Section 5(e), each Performance Stock
Award granted pursuant to this Section 11(h)(i) shall require the completion of
one (1) year of Continuous Service measured from the beginning of a Performance
Period, except in the event of (1) death, (2) disability, (3) retirement,
(4) upon a Corporate Transaction in which such Performance Stock Award is not
assumed, continued or substituted by a successor corporation, or (5) upon a
Change in Control. The maximum benefit to be received by any Participant in any
calendar year attributable to Stock Awards described in this
Section 11(h)(i) shall not exceed the value of one million (1,000,000) shares of
Common Stock.

 

25

--------------------------------------------------------------------------------


 

(ii)                                Performance Cash Awards.  A Performance Cash
Award is a cash award that may be granted upon the attainment during a
Performance Period of certain Performance Goals. A Performance Cash Award may
also require the completion of a specified period of Continuous Service. The
length of any Performance Period, the Performance Goals to be achieved during
the Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained shall be conclusively determined by the
Committee in its sole discretion. The maximum benefit to be received by any
Participant in any calendar year attributable to cash awards described in this
Section 11(h)(ii) shall not exceed two million dollars ($2,000,000). No
Performance Cash Award may be granted under the Plan after the annual meeting of
the Company’s stockholders held in 2013 if the Company’s 2013 Cash Performance
Incentive Plan is approved by such stockholders at such meeting.

 

(i)                                    No Obligation to Notify or Minimize
Taxes.  The Company shall have no duty or obligation to any Participant to
advise such holder as to the time or manner of exercising such Stock Award.
Furthermore, the Company shall have no duty or obligation to warn or otherwise
advise such holder of a pending termination or expiration of a Stock Award or a
possible period in which the Stock Award may not be exercised. The Company has
no duty or obligation to minimize the tax consequences of an Award to the holder
of such Award.

 

(j)                                    Corporate Action Constituting Grant of
Awards.  Corporate action constituting a grant by the Company of an Award to any
Participant shall be deemed completed as of the date of such corporate action,
unless otherwise determined by the Board, regardless of when the instrument,
certificate, or letter evidencing the Award is communicated to, or actually
received or accepted by, the Participant. In the event that the corporate
records (e.g., Board consents, resolutions or minutes) documenting the corporate
action constituting the grant contain terms (e.g., exercise price, vesting
schedule or number of shares) that are inconsistent with those in the Award
Agreement as a result of a clerical error in the papering of the Award
Agreement, the corporate records will control and the Participant will have no
legally binding right to the incorrect term in the Award Agreement

 

(k)                                 Deferrals.  To the extent permitted by
applicable law, the Board, in its sole discretion, may determine that the
delivery of Common Stock or the payment of cash, upon the exercise, vesting or
settlement of all or a portion of any Award may be deferred and may establish
programs and procedures for deferral elections to be made by Participants.
Deferrals by Participants will be made in accordance with Section 409A of the
Code. Consistent with Section 409A of the Code, the Board may provide for
distributions while a Participant is still an employee or otherwise providing
services to the Company. The Board is authorized to make deferrals of Awards and
determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant’s termination
of Continuous Service, and implement such other terms and conditions consistent
with the provisions of the Plan and in accordance with applicable law.

 

(l)                                    Compliance with Section 409A.  Unless
otherwise expressly provided for in an Award Agreement, the Plan and Award
Agreements will be interpreted to the greatest extent possible in a manner that
makes the Plan and the Awards granted hereunder exempt from Section 409A of the
Code, and, to the extent not so exempt, in compliance with Section 409A of the
Code. If the Board determines that any Award granted hereunder is not exempt
from and is

 

26

--------------------------------------------------------------------------------


 

therefore subject to Section 409A of the Code, the Award Agreement evidencing
such Award will incorporate the terms and conditions necessary to avoid the
consequences specified in Section 409A(a)(1) of the Code and to the extent an
Award Agreement is silent on terms necessary for compliance, such terms are
hereby incorporated by reference into the Award Agreement. Notwithstanding
anything to the contrary in this Plan (and unless the Award Agreement
specifically provides otherwise), if the shares of Common Stock are publicly
traded, and if a Participant holding an Award that constitutes “deferred
compensation” under Section 409A of the Code is a “specified employee” for
purposes of Section 409A of the Code, no distribution or payment of any amount
that is due because of a “separation from service” (as defined in Section 409A
of the Code without regard to alternative definitions thereunder) will be issued
or paid before the date that is six (6) months following the date of such
Participant’s “separation from service” or, if earlier, the date of the
Participant’s death, unless such distribution or payment can be made in a manner
that complies with Section 409A of the Code, and any amounts so deferred will be
paid in a lump sum on the day after such six (6) month period elapses, with the
balance paid thereafter on the original schedule.

 

(m)                             Change in Time Commitment.  In the event a
Participant’s regular level of time commitment in the performance of his or her
services for the Company and any Affiliates is reduced (for example, and without
limitation, if the Participant is an Employee of the Company and the Employee
has a change in status from a full-time Employee to a part-time Employee or
takes an extended leave of absence) after the date of grant of any Award to the
Participant, the Board has the right in its sole discretion to (i) make a
corresponding reduction in the number of shares or cash amount subject to any
portion of such Award that is scheduled to vest or become payable after the date
of such change in time commitment, and (ii) in lieu of or in combination with
such a reduction, extend the vesting or payment schedule applicable to such
Award. In the event of any such reduction, the Participant will have no right
with respect to any portion of the Award that is so reduced or extended.

 

12.                               ADJUSTMENTS UPON CHANGES IN COMMON STOCK;
CORPORATE TRANSACTIONS.

 

(a)                                 Capitalization Adjustments.  If any change
is made in, or other events occur with respect to, the Common Stock subject to
the Plan or subject to any Stock Award after the effective date of the Plan set
forth in Section 15 without the receipt of consideration by the Company (through
merger, consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company (each a “Capitalization Adjustment”)), the Board shall appropriately and
proportionately adjust: (i) the class(es) and maximum number of securities
subject to the Plan pursuant to Section 4(a), (ii) the class(es) and maximum
number of securities that may be issued pursuant to the exercise of Incentive
Stock Options pursuant to Section 4(b), (iii) the class(es) and maximum number
of securities that may be awarded to any person pursuant to Sections 5(c) and
11(h), and (iv) the class(es) and number of securities and price per share of
stock subject to outstanding Stock Awards. The Board shall make such
adjustments, and its determination shall be final, binding and conclusive.
(Notwithstanding the foregoing, the conversion of any convertible securities of
the Company shall not be treated as a transaction “without the receipt of
consideration” by the Company.)

 

27

--------------------------------------------------------------------------------


 

(b)                                 Dissolution or Liquidation.  In the event of
a dissolution or liquidation of the Company, all outstanding Stock Awards (other
than Stock Awards consisting of vested and outstanding shares of Common Stock
not subject to the Company’s right of repurchase) shall terminate immediately
prior to the completion of such dissolution or liquidation, and the shares of
Common Stock subject to the Company’s repurchase option may be repurchased by
the Company notwithstanding the fact that the holder of such Stock Award is
providing Continuous Service, provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.

 

(c)                                  Corporate Transaction.  The following
provisions shall apply to Stock Awards in the event of a Corporate Transaction
unless otherwise provided in a written agreement between the Company or any
Affiliate and the holder of the Stock Award:

 

(i)                                    Stock Awards May Be Assumed.  In the
event of a Corporate Transaction, any surviving corporation or acquiring
corporation (or the surviving or acquiring corporation’s parent company) may
assume or continue any or all Stock Awards outstanding under the Plan or may
substitute similar stock awards for Stock Awards outstanding under the Plan
(including, but not limited to, awards to acquire the same consideration paid to
the stockholders of the Company pursuant to the Corporate Transaction), and any
reacquisition or repurchase rights held by the Company in respect of Common
Stock issued pursuant to Stock Awards may be assigned by the Company to the
successor of the Company (or the successor’s parent company, if any), in
connection with such Corporate Transaction. A surviving corporation or acquiring
corporation may choose to assume or continue only a portion of a Stock Award or
substitute a similar stock award for only a portion of a Stock Award. The terms
of any assumption, continuation or substitution shall be set by the Board in
accordance with the provisions of Section 3(b).

 

(ii)                                Stock Awards Held by Current Participants. 
In the event of a Corporate Transaction in which the surviving corporation or
acquiring corporation (or its parent company) does not assume or continue such
outstanding Stock Awards or substitute similar stock awards for such outstanding
Stock Awards, then with respect to Stock Awards that have not been assumed,
continued or substituted and that are held by Participants whose Continuous
Service has not terminated prior to the effective time of the Corporate
Transaction (referred to as the “Current Participants”), the vesting of such
Stock Awards (and, if applicable, the time at which such Stock Awards may be
exercised) shall (contingent upon the effectiveness of the Corporate
Transaction) be accelerated in full to a date prior to the effective time of
such Corporate Transaction as the Board shall determine (or, if the Board shall
not determine such a date, to the date that is five (5) days prior to the
effective time of the Corporate Transaction), and such Stock Awards shall
terminate if not exercised (if applicable) at or prior to the effective time of
the Corporate Transaction, and any reacquisition or repurchase rights held by
the Company with respect to such Stock Awards shall lapse (contingent upon the
effectiveness of the Corporate Transaction).

 

(iii)                            Stock Awards Held by Former Participants.  In
the event of a Corporate Transaction in which the surviving corporation or
acquiring corporation (or its parent

 

28

--------------------------------------------------------------------------------


 

company) does not assume or continue such outstanding Stock Awards or substitute
similar stock awards for such outstanding Stock Awards, then with respect to
Stock Awards that have not been assumed, continued or substituted and that are
held by persons other than Current Participants, the vesting of such Stock
Awards (and, if applicable, the time at which such Stock Award may be exercised)
shall not be accelerated and such Stock Awards (other than a Stock Award
consisting of vested and outstanding shares of Common Stock not subject to the
Company’s right of repurchase) shall terminate if not exercised (if applicable)
prior to the effective time of the Corporate Transaction; provided, however,
that any reacquisition or repurchase rights held by the Company with respect to
such Stock Awards shall not terminate and may continue to be exercised
notwithstanding the Corporate Transaction.

 

(iv)                             Payment for Stock Awards in Lieu of Exercise. 
Notwithstanding the foregoing, in the event a Stock Award will terminate if not
exercised prior to the effective time of a Corporate Transaction, the Board may
provide, in its sole discretion, that the holder of such Stock Award may not
exercise such Stock Award but will receive a payment, in such form as may be
determined by the Board, equal in value to the excess, if any, of (i) the value
of the property the holder of the Stock Award would have received upon the
exercise of the Stock Award, over (ii) any exercise price payable by such holder
in connection with such exercise.

 

(d)                                 Change in Control.  A Stock Award may be
subject to additional acceleration of vesting and exercisability upon or after a
Change in Control as may be provided in the Stock Award Agreement for such Stock
Award or as may be provided in any other written agreement between the Company
or any Affiliate and the Participant, but in the absence of such provision, no
such acceleration shall occur.

 

(e)                                  Parachute Payments.

 

(i)                                    Except as otherwise provided in a written
agreement between the Company and a Participant, if the acceleration of the
vesting and exercisability of Stock Awards provided for in Section 12(c)(ii),
together with payments and other benefits of a Participant, (collectively, the
“Payment”) (x) constitute a “parachute payment” within the meaning of
Section 280G of the Code, or any comparable successor provisions, and (y) but
for this Section 12(e) would be subject to the excise tax imposed by
Section 4999 of the Code, or any comparable successor provisions (the “Excise
Tax”), then such Payment shall be either (1) provided to such Participant in
full, or (2) provided to such Participant as to such lesser extent that would
result in no portion of such Payment being subject to the Excise Tax, whichever
of the foregoing amounts, when taking into account applicable federal, state,
local and foreign income and employment taxes, the Excise Tax, and any other
applicable taxes, results in the receipt by such Participant, on an after-tax
basis, of the greatest amount of the Payment, notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax.

 

(ii)                                Except as otherwise provided in a written
agreement between the Company and a Participant, any determination required
under this Section 12(e) shall be made in writing in good faith by the
Accountant. If a reduction in the Payment is to be made as provided above,
reductions shall occur in the following order: (1) reduction of cash payments;
(2) cancellation of accelerated vesting of Stock Awards other than Options;
(3) cancellation of accelerated vesting of Options; and (4) reduction of other
benefits paid to the Participant. Within

 

29

--------------------------------------------------------------------------------


 

any such category of Payments (that is, (1), (2), (3) or (4)), a reduction will
occur first with respect to amounts that are not “deferred compensation” within
the meaning of Section 409A of the Code and then with respect to amounts that
are. If acceleration of vesting of Stock Awards is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of date of grant
of Stock Awards (i.e., the earliest granted Stock Award cancelled last).

 

(iii)                            For purposes of making the calculations
required by this Section 12(e), the Accountant may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code and other
applicable legal authority. The Company and the Participant shall furnish to the
Accountant such information and documents as the Accountant may reasonably
request in order to make such a determination. The Company shall bear all costs
the Accountant may reasonably incur in connection with any calculations
contemplated by this Section 12(e).

 

(iv)                             If, notwithstanding any reduction described
above, the Internal Revenue Service (the “IRS”) determines that the Participant
is liable for the Excise Tax as a result of the Payment, then the Participant
shall be obligated to pay back to the Company, within thirty (30) days after a
final IRS determination or, in the event that the Participant challenges the
final IRS determination, a final judicial determination, a portion of the
Payment (the “Repayment Amount”). The Repayment Amount with respect to the
Payment shall be the smallest such amount, if any, as shall be required to be
paid to the Company so that the Participant’s net after-tax proceeds with
respect to the Payment (after taking into account the payment of the Excise Tax
and all other applicable taxes imposed on the Payment) shall be maximized. The
Repayment Amount with respect to the Payment shall be zero if a Repayment Amount
of more than zero would not result in the Participant’s net after-tax proceeds
with respect to the Payment being maximized. If the Excise Tax is not eliminated
pursuant to this paragraph, the Participant shall pay the Excise Tax.

 

(v)                                 Notwithstanding any other provision of this
Section 12(e), if (i) there is a reduction in the Payment as described above,
(ii) the IRS later determines that the Participant is liable for the Excise Tax,
the payment of which would result in the maximization of the Participant’s net
after-tax proceeds of the Payment (calculated as if the Payment had not
previously been reduced), and (iii) the Participant pays the Excise Tax, then
the Company shall pay or otherwise provide to the Participant that portion of
the Payment that was reduced pursuant to this Section 12(e) contemporaneously or
as soon as administratively possible after the Participant pays the Excise Tax
so that the Participant’s net after-tax proceeds with respect to the Payment are
maximized.

 

(vi)                             If the Participant either (i) brings any action
to enforce rights pursuant to this Section 12(e), or (ii) defends any legal
challenge to his or her rights under this Section 12(e), the Participant shall
be entitled to recover attorneys’ fees and costs incurred in connection with
such action, regardless of the outcome of such action; provided, however, that
if such action is commenced by the Participant, the court finds that the action
was brought in good faith.

 

30

--------------------------------------------------------------------------------


 

13.                               AMENDMENT OF THE PLAN AND AWARDS.

 

(a)                                 Amendment of Plan.  Subject to the
limitations of applicable law, the Board at any time, and from time to time, may
amend the Plan. However, stockholder approval shall be required for any
amendment of the Plan that (i) materially increases the number of shares of
Common Stock available for issuance under the Plan, (ii) materially expands the
class of individuals eligible to receive Awards under the Plan, (iii) materially
increases the benefits accruing to Participants under the Plan or materially
reduces the price at which shares of Common Stock may be issued or purchased
under the Plan, (iv) materially extends the term of the Plan, or (v) expands the
types of Awards available for issuance under the Plan.

 

(b)                                 Stockholder Approval.  The Board, in its
sole discretion, may submit any other amendment to the Plan for stockholder
approval, including, but not limited to, amendments to the Plan intended to
satisfy the requirements of Section 162(m) of the Code and the regulations
thereunder regarding the exclusion of performance-based compensation from the
limit on corporate deductibility of compensation paid to Covered Employees.

 

(c)                                  Contemplated Amendments.  It is expressly
contemplated that the Board may amend the Plan in any respect the Board deems
necessary or advisable to provide eligible Employees with the maximum benefits
provided or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options and/or to bring the
Plan and/or Incentive Stock Options granted under it into compliance therewith.

 

(d)                                 No Impairment of Rights.  Rights under any
Award granted before amendment of the Plan shall not be impaired by any
amendment of the Plan unless (i) the Company requests the consent of the
affected Participant, and (ii) such Participant consents in writing.

 

(e)                                  Amendment of Awards.  The Board, at any
time and from time to time, may amend the terms of any one or more Awards,
including, but not limited to, amendments to provide terms more favorable than
previously provided in the Stock Award Agreement or the written terms of a
Performance Cash Award, subject to any specified limits in the Plan that are not
subject to Board discretion; provided, however, that except as expressly
provided in Section 3(b) above, the rights under any Award shall not be impaired
by any such amendment unless (i) the Company requests the consent of the
affected Participant, and (ii) such Participant consents in writing.

 

14.                               TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)                                 Plan Term.  The Board may suspend or
terminate the Plan at any time. Unless sooner terminated, the Plan shall
terminate on April 17, 2020. No Awards may be granted under the Plan while the
Plan is suspended or after it is terminated.

 

(b)                                 No Impairment of Rights.  Suspension or
termination of the Plan shall not impair rights and obligations under any Award
granted while the Plan is in effect except with the written consent of the
affected Participant.

 

31

--------------------------------------------------------------------------------


 

15.                               EFFECTIVE DATE OF PLAN.

 

The Plan first became effective upon approval by the Company’s stockholders at
the 2005 Annual Meeting.

 

16.                               CHOICE OF LAW.

 

The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of the Plan, without regard to that
state’s conflict of laws rules.

 

32

--------------------------------------------------------------------------------